 1
 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT

 3
                                                                       EASTERN DISTRICT OF WASHINGTON




 4                                                                      Apr 15, 2019
                                                                            SEAN F. MCAVOY, CLERK
 5
 6                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,                      No.    2:11-CR-6072-WFN-2
 9                            Plaintiff,          ORDER
10         -vs-
11
     JOSE ELPIDIO SOLORIO-BEJAR,
12
13                            Defendant.

14
15         Pending before the Court is Defendant's pro se Motion for Modification of Term of
16   Imprisonment pursuant to section 3582(c)(2).       ECF No. 197.      The Court sentenced
17   Defendant to 126 months in custody. Defendant's criminal history category is a III and the
18   total offense level was 33. Defendant's original guideline range was 168 – 210 months. At
19   sentencing the Court addressed the 18 U.S.C. § 3553(a) factors and imposed a sentence
20   outside the advisory sentencing guideline system. Amendment 782 only applies where the
21   original sentence was based on the guidelines. Since Defendant's sentence was not based
22   on the guidelines, he is ineligible for a sentencing reduction. The Court notes that a
23   two-level decrease in the total offense level results in a total offense level of 31 and a
24   guideline range of 135 – 168 months. Defendant's original sentence falls below this
25   adjusted range. Based on a review of the case, the Court concludes that the original
26   sentence appropriately addressed the § 3553(a) factors and that a guideline sentence of
27   135 – 168 months would result in more time in custody than necessary.
28         The Court has reviewed the file and Motions and is fully informed. Accordingly,


     ORDER - 1
 1              IT IS ORDERED that Defendant's pro se Motion for Modification of Term of
 2   Imprisonment, filed February 26, 2019, ECF No. 197, is DENIED.
 3              The District Court Executive is directed to file this Order and provide copies to
 4   counsel AND TO pro se Defendant.
 5              DATED this 15th day of April, 2019.
 6
 7                                                 s/ Wm. Fremming Nielsen
 8                                                   WM. FREMMING NIELSEN
     04-15-19                                 SENIOR UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
